Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
As to claim 7, line 1 recites “The method of claim 6,” and is amended to recite “The method of claim 1,” in order to properly depend upon claim 1. Claim 6 was cancelled in the most recently filed amendment and the limitations were brought into independent claim 1.

Allowable Subject Matter
Claims 1-5, 7, 8, 10-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Singhar (U.S. Pub. No. 2012/0288139) discloses a method for display optimization of a display apparatus (Singhar, method 500 for 
setting a light-emitting substrate including a first plurality of unit regions (Singhar, the display 110 may include a top left region 200, a top right region 205, a center region 210, a bottom left region 215 and a bottom right region 220. Figure 2, ¶ [0046]), each unit region being associated with a luminance produced by one or more light-emitting diodes (Singhar, FIGS. 4A and 4B show an exploded view of a display 110 (FIG. 4A) including a first plane 401 of pixel elements 403 and a second plane 402 of backlight LEDs 404 (FIG. 4B).  The backlight LEDs 404 in the second plane 402 of the display 110 may include approximately thirty two LEDs 404 located behind the pixel LCDs 403.  The LEDs 404 shown could be cluster of physical LEDs 404 which may be independently controllable.  Though the figure shows a number of LEDs, 404 this number can be different and many vary.  The backlight LEDs 404 may be configured to be modulated in brightness by the backlight controller 305 shown in FIG. 3B. Figures 3A-4B, ¶ [0058]);
determining a sensitive area having a second plurality of unit regions in part of the light-emitting substrate in association with eyeball position of viewer relative to the light- emitting substrate and a non-sensitive area having a plurality of combined-regions in remaining part of the light-emitting substrate, each combined-region containing k unit regions, wherein k is a combining factor greater than 1 (Singhar, The detector 310 comprises an eye gaze detector 302 that may determine whether the user's gaze is on one of the display regions 200-220 (e.g., top left region 200, top right region 205, center region 210, bottom left region 215 and ;
transferring local variables including information about the sensitive area and the combining factor k to a processor (Singhar, For example, if the center region 210, for a time period, is set by the processor 131 as the active region, the remaining regions 200, 205, 215, and 220 may be set as the non-active regions.  In block 508, the processor 131 may access the brightness matrix determination block 304 to determine and to change a duty cycle of the backlight light emitting diodes. Figures 3A and 5, ¶ [0062]);
operating the processor based on the local variables to drive the one or more light-emitting diodes associated with one unit region to individually control a first luminance of the one unit region in the sensitive area and to drive k times of the one or more light-emitting diodes in one combined-region to commonly control a second luminance of k unit regions of the one combined-region in the non-sensitive area (Singhar, For example, if the center region 210, for a time period, is .
wherein operating the processor comprises: 
analyzing image data to be displayed; determining a first driving current based on the image data; recording the first driving current in a register associated with a driver; and outputting the first driving current to drive the one or more light-emitting diodes associated with a unit region in the sensitive area to produce the first luminance for a current frame of image (Singhar, For example, if the center region 210, for a time period, is set by the processor 131 as the active region, the remaining regions 200, 205, 215, and 220 may be set as the non-active regions.  In block 508, the processor 131 may access the brightness matrix determination block 304 to determine and to change a duty cycle of the backlight light emitting diodes.  For example, the processor 131 may change a brightness for each region of the display, and may control the backlight controller 305 to change a brightness parameter of the backlight LEDs. Figure 5, ¶ [0062]). The driving current of the backlight LEDs are determined based on the duty cycle.
Singher does not expressly disclose
determining a second driving current based on the image data respectively for k unit regions in a combined-region; recording the second driving current in each of k registers respectively associated with k drivers; adjusting the second driving current outputted to commonly drive all light-emitting diodes associated with the combined-region to produce the second luminance for the current frame of image.
Singhar does not teach the determination of the driving current as claimed.  In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 2-5, 7, 8, 10-13, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 14, Singhar (U.S. Pub. No. 2012/0288139) discloses a display apparatus (Singhar, mobile device 100, Figures 1b, 2, and 4A) comprising a driving IC (Singhar, Figure 3B) and at least one display panel (Singhar, display 110, Figure 4A), the driving IC includes a processor (Singhar, processor 131, Figure 3B) and a plurality of LED drivers (Singhar, backlight 306, Figure 3B), each LED driver is configured to drive one or more light-emitting diodes for controlling a first luminance of a minimum region in the at least one display panel or a second luminance of 1/k of a combined-region comprising k minimum regions (Singhar, FIGS. 4A and 4B show an exploded view of a display 110 (FIG. 4A) including a first plane 401 of pixel elements 403 and a second plane 402 of backlight LEDs 404 (FIG. 4B).  The backlight LEDs 404 in the second plane 402 of the display 110 may include approximately thirty two LEDs 404 located behind the pixel LCDs 403.  The LEDs 404 shown could be cluster of physical LEDs 404 which may be independently controllable.  ; the processor is configured to determine a sensitive area in part of the display panel containing multiple minimum regions and a non- sensitive area in remaining part of the display panel containing multiple combined-regions and to individually adjust the first luminance per minimum region and commonly adjust the second luminance of k minimum regions per combined-region (Singhar, The detector 310 comprises an eye gaze detector 302 that may determine whether the user's gaze is on one of the display regions 200-220 (e.g., top left region 200, top right region 205, center region 210, bottom left region 215 and bottom right region 220) to form an active region. Figure 3A and 3B, ¶ [0055]) (Singhar, In block 506, the processor 131 may set the portion of the display within the user's gaze as the active region.  For example, in the aspect shown in FIG. 2, in which the display 110 includes a top left region 200, a top right region 205, a center region 210, a bottom left region 215 and a bottom right region 220, the detected user's gaze on the center region 210 for a predetermined threshold duration, may prompt the processor 131 to set the center region 210 as the active region.  In block 507, the processor 131 may set at least one second area as a non-active region.  For example, determining an active region also determines the non-active region since the non-active region is equal to the entire display minus the active region. Figure 5, ¶ [0061])(Singhar, For example, if the center region 210, for a time period, is set by the processor 131 as the active region, the remaining regions 200, 205, 215, and 220 may be set as the non-active regions.  In block 508, the processor 131 .
Singhar does not expressly disclose the display apparatus at least one camera to trace an eyeball position of a viewer relative to the at least one display panel and transfer information about the eyeball position via internet protocol to the processor to determine local variables including a size of the sensitive area and coordinates of eyeball position of a viewer projected on the at least one display panel for selecting the multiple minimum regions of the sensitive area and identifying the multiple combined-regions of the non-sensitive area;
wherein the processor is further configured to analyze image data to be used for displaying a frame of image, performing scene recognition, deducing luminance values of the sensitive area and non-sensitive area corresponding to a current scene, refreshing or updating a current signal stored in a register of each of the plurality of the LED drivers to control the first luminance of a minimum region in the sensitive area and the second luminance of a combined-region in the non-sensitive area, performing high-performance rendering or anti-distortion processing to only part of the image data associated with the sensitive area and perform luminance reduction to remaining part of the image data associated with the non-sensitive area, and switching into a build-in-self-test mode or an initialization mode.
Su (U.S. Pub. No. 2015/0009473) teaches an eye imaging apparatus at least one camera to trace an eyeball position of a viewer relative to the at least one display panel and transfer information about the eyeball position via internet protocol to the processor to determine local variables including a size of the sensitive area and coordinates of eyeball position of a viewer projected on the at least one display panel for selecting the multiple minimum regions of the sensitive area and identifying the multiple combined-regions of the non-sensitive area (Su, The image sensor is configured to receive a plurality of images of the eye with a same wide field of view through the optical imaging system while each portion of the eye is illuminated time-sequentially.  In various embodiments, the eye imaging apparatus further comprises an image processing unit configured to generate a set of instructions to process the plurality of images to create a single clear image of the eye.  In some embodiments, the eye imaging apparatus further comprises a memory configured to temporarily store the plurality of images, and a computing and communication unit configured to receive and transmit the plurality of images.  The plurality of images may be transferred to other computing device or internet based devices that include the image processing unit, which is configured to generate a set of instructions to process the plurality of images to create a single clear image. ¶ [0107]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Singhar’s gaze tracking to include Su’s eye image sensor because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, Su’s eye image sensor is comparable to Singhar’s gaze tracking because both sense the characteristics of an eye.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify Singhar’s gaze tracking to include Su’s eye image sensor with the predictable result of providing an eye sensing system for use of a computerized device.

Singhar, as modified by Su, does not expressly teach wherein the processor is further configured to analyze image data to be used for displaying a frame of image, performing scene recognition, deducing luminance values of the sensitive area and non-sensitive area corresponding to a current scene, refreshing or updating a current signal stored in a register of each of the plurality of the LED drivers to control the first luminance of a minimum region in the sensitive area and the second luminance of a combined-region in the non-sensitive area, performing high-performance rendering or anti-distortion processing to only part of the image data associated with the sensitive area and perform luminance reduction to remaining part of the image data associated with the non-sensitive area, and switching into a build-in-self-test mode or an initialization mode.
In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 15-17 and 20, these claims are allowable as they depend upon allowable independent claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691